[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                 FILED
                                                      U.S. COURT OF APPEALS
                            No. 08-14355                ELEVENTH CIRCUIT
                                                        FEBRUARY 13, 2009
                        Non-Argument Calendar
                                                         THOMAS K. KAHN
                      ________________________
                                                              CLERK

                D.C. Docket No. 08-00931-CV-T-17MSS

DERREL L. THOMAS,


                                                          Plaintiff-Appellant,

                                 versus

SECRETARY, DEPARTMENT OF CORRECTIONS,
LOIS BLACK HAMILTON,
DONALD C. BARBER, JR.,
ERIN CORCORAN DALY,
RICHARD TOMBRINK, JR.,


                                                       Defendants-Appellees.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                           (February 13, 2009)

Before MARCUS, PRYOR and ANDERSON, Circuit Judges.
PER CURIAM:

      Derrel L. Thomas appeals the dismissal of his complaint that his civil rights

were violated in the events that led to his arrest and revocation of his probation.

See 42 U.S.C. § 1983. The district court concluded that the defendants were

immune from suit. Thomas argues that the defendants cannot be immune because

they lacked jurisdiction to revoke his probation, but we will not consider that

argument because it is raised for the first time on appeal. See Walker v. Jones, 10

F.3d 1569, 1572 (11th Cir. 1994). Even if Thomas had preserved this argument, he

would not be entitled to relief because the filing of a petition for a writ of habeas

corpus does not divest a state court of jurisdiction to prosecute a probation

violation. See Younger v. Harris, 401 U.S. 37, 53–54, 91 S. Ct. 746, 754–55

(1971). Thomas does not otherwise argue that the district court erred by

concluding that the defendants were entitled to immunity and has abandoned any

argument raised in the district court. See Irwin v. Hawk, 40 F.3d 347, 347 n.1

(11th Cir. 1994).

      The dismissal of Thomas’s complaint is AFFIRMED.




                                           2